DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/03/2022 has been entered.  Claims 1-11 are pending in the application.
Terminal Disclaimer
The terminal disclaimer filed on 10/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10493577 B2. has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as obvious over Lerch et al. (US 20130183111 A1) in view of Walker (AU 2009201550 A1).
Regarding claims 1 and 10-11, Lerch et al. discloses a dust collection device for an electric power tool (1) comprising: a main body case that (10) includes an air exhaust port, (21) is attachable to the electric power tool, houses a motor (15), a dust collection fan (16) and a controller (36/37, [0031, 0045], wiring (19 and or cable 4) for the motor (fig. 1) has a connection port (43) includes a motor chamber (10, fig. 1), and has an internal partition (opposing side of filter 18, 17 and/or 8/12 and/or collision plate [0036]); a dust box (44) that houses a filter (18); and a tubular sliding portion that (22) has a base end (32) and a front end (29) is slidable in a front-rear direction, and includes a suction port (29) at the front end; 
wherein: the base end is connected to the connection port (43); the motor is housed in the motor chamber; a dust collection route is internally formed in the dust collection device such that the dust collection route starts at the suction port, passes through the filter, passes through the motor chamber after passing through the filter, and ends at the air exhaust port; and the internal partition is positioned to inhibit air in the dust collection route from contacting the wiring (from box 8, inlet 20 to air exhaust port (21) in which suction pipe 22 is axially adjustable [0014, 0022-0024] figs. 1-3).
Lerch et al. also teaches having an internal partition (opposing side of filter 18, 17 and/or 8/12) along with a collision plate to protect from dust [0036] and shows the motor housing (at 15) separate from the dust collection container (44 [0036-0037]).
Lerch et al. fails to disclose a wiring connecting the controller and the motor and the motor has a partition that inhibits air in the dust collection route from the wiring wherein the controller and wiring are in the motor chamber.
Walker teaches a power tool (10/110) having a dust collection chamber (30) having inlet/outlet (32/34 and duct 26) with filter (36) motor (16), fan (48) and having a wiring (54/160, electrical wiring) connecting a controller and the motor (16) and the motor has a partition (housing 12/112 separate from 30/cover 162) that inhibits air in the dust collection route from the wiring wherein the controller and wiring are in the motor chamber (figs. 1-11- note figs. 2 and 11 show partition separating 30 from 12 with duct along the side in which wiring 54 is shown in housing 12 and figs. 7-8 show housing 112 separate from cover compartment at 162 and all other figures show the dust collection on side separated by motor/wiring with controller and wiring are in a separate motor chamber, figs. 1-13).
Given the teachings of Lerch et al. with having an internal partition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the housing chambers to include a partition or ribs with the wiring connecting the controller and the motor and the motor has a partition that inhibits air in the dust collection route from the wiring wherein the controller and wiring are in the motor chamber to have the motor, electronics, and wiring protected with the housing via partition formed by the ribs to form a motor compartment to provide an effective sealing compartment for motor/wiring/electronic protection purposes as taught by Walker.
Regarding claims 2-4, Lerch et al. discloses the motor includes an output shaft and the motor is positioned in the main body case such that the output shaft extends in the front-rear direction [0014, 0022], wherein: the dust box is above or below the main body case; and the motor is above the dust box (figs. 1-3, absent any axis/origin or relative structure “front-rear direction” “above” and “below” is arbitrary in which tool could be orientated in a wider variety of orientations to meet these direction orientations.  Examiner suggest defining an axis/axes to base directions from along with conventional terms such as proximal and distal).
Regarding claims 8-9, Lerch et al. discloses a controller (36/37) that controls the motor and is located behind the motor (electric switch 36/37 or motor may be activated and deactivated automatically [0005, 0012, 0022, 0027-0031], claims 14-19).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as obvious over Lerch et al. (US 20130183111 A1) in view of Walker (AU 2009201550 A1) in view of Viola et al. (US 20100320252 A1) and further in view of Wingert (US 4858813 A).
Regarding claims 5-7, Lerch et al. fails to disclose the main body case is comprised of right and left half-split cases having ribs inside the cases; and the internal partition is formed by butting the ribs and abutting ribs to form partitions.
Walker shows (housing 12/112 separate from 30/cover 162 and figs. 7-8 show housing 112 separate from cover compartment at 162 with a rib structure therein the middle and all other figures show the dust collection a with rib walls separating the motor chamber, figs. 1-13).
Viola et al. teaches a main body case (906) is comprised of right and left half-split cases (906a/b) forming a motor compartment 938, the split cases having ribs (center rib shown in fig. 26 that forms motor compartment 938 along with gasket 934 and fig. 36 shows another split case 1122 [0130-0133, 0137-0139] with mating ribs to form portion for motor) inside the cases; and an internal partition (center partition forming 938) is formed by butting the ribs ([0119-0124, figs. 25-26).
Wingert also teaches a main body case (112) is comprised of right and left half-split cases (split at hinge 426), the split cases having ribs (220/221) inside the cases; and an internal partition (220/220’ and 221/221’) is formed by butting the ribs (col. 8, lines 39-67, col. 10, lines 44-67, figs. 1-2 and 6).
Given the teachings of Lerch et al. with having an internal partition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the main body case be comprised of right and left half-split cases having ribs inside the cases; and the internal partition is formed by butting the ribs to have the motor, electronics, and wiring protected with the housing via partition formed by the ribs and abutting ribs to form portions to form a motor compartment to provide an effective sealing compartment compactly formed via having the housing having the connecting ribs and/or for motor securing and protection from debris purposes as taught by Walker, Viola et al. and Wingert

Potential Allowable Subject Matter
Claims 5-7 would be allowable if included all of the limitations of the base claim and any intervening claims along with proper recitation of orientation and shape of the sliding portion 53, outer pipe 109, an inner pipe 110, a nozzle pipe 111 members and/or how dust box 52 includes a quadrangular box-like main box 135 that opens at both the upper surface and the rear surface, the upper surface being closed with a cap 136 and having circular projection 137 having an outlet port 138 at the center is formed on the upper surface of the cap 136.
As allowable subject matter has been suggested, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Potential Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a dust collection device for an electric power tool apparatus comprising all the structural and functional limitations and further comprising a case with a connection ports, inlet/outlet ports, a filter, tubular sliding adjusting portion for the inlet relative to nose/chuck tool end of the power tool and a dust collection a path routed through the filter with an internal partition that is positioned to inhibit air in the dust collection route from contacting wiring for the motor, wherein: the main body case is comprised of right and left half-split cases having ribs inside the cases; and the internal partition is formed by butting the ribs along with recitation of –
orientation and shape of the sliding portion 53, outer pipe 109, an inner pipe 110, a nozzle pipe 111 members and/or how dust box 52 includes a quadrangular box-like main box 135 that opens at both the upper surface and the rear surface, the upper surface being closed with a cap 136 and having circular projection 137 having an outlet port 138 at the center is formed on the upper surface of the cap 136.
Having the wiring protected with the housing partition formed by the ribs provides an effective sealing compartment compactly formed via having the housing having the connecting ribs.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731